DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 4, 2021 is acknowledged.  Claims 1, 3-6, 8-17 & 19-20 are pending.  

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17, Line 6, “stating” should be --starting--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the set pressure" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the limitation refers to the “maximum set pressure” of Line 4.  
Claim 10 recites the limitation "the releasing step" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the limitation may refer to the step of “detecting” recited in Claim 9.  
Claim 10 recites the limitation "the set pressure" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the limitation refers to the “maximum set pressure” of Claim 9, Line 4.  
Claims 11-12 are rejected due to their dependence from at least one of the above noted claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (7200992) in view of Fechter et al (US 2007/0214921 A1).
Wagner discloses a method controlling operation of a hydraulic power system coupled to a torque wrench (Fig. 1), the hydraulic power system including a motor (20), a valve (19), and a controller (21), the method comprising: starting a cycle; advancing a fluid actuator of the torque wrench; measuring a change in pressure of fluid in the fluid actuator of the torque wrench; comparing the change in pressure per unit time to a stored pressure slope; and retracting the fluid actuator of the torque wrench when the change in pressure is greater than the stored pressure slope (Column 3, Line 54 - Column 4, Line 39).  
	Wagner does not explicitly teach that the starting a cycle step is in response to receiving an actuation at a button.  
	Fechter et al teach a method controlling operation of a hydraulic power system coupled to a torque wrench (e.g. Figs. 1 & 2), wherein a cycle of the torque wrench is started in response to receiving an actuation at a button (30, 32).
	Wagner and Fechter et al seek to drive a torque wrench via a hydraulic system, thus it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify the method of Wagner to start the cycle in response to receiving an actuation at a button, as taught by Fechter et al, for the purpose of tightening a bolt.  
	Further regarding Claims 3-6, 8-17 & 20, Wagner, as modified, teaches, from Wagner, the method further comprises detecting a first inflection interval (A2 to A3) at which a change in pressure per unit time transitions from a value that is greater than a first reference pressure slope (26a) to a value that is less than the first reference pressure slope; detecting a second inflection interval (A3 to A4) at which a change in pressure per unit time transitions from a value that is less than a second reference pressure slope (B) to a value that is greater than the first reference pressure slope (Fig. 3); wherein detecting the second inflection interval is performed following a E); advancing the torque wrench to the user set pressure; and calculating a first reference slope and a second reference slope based on the user set pressure, the first reference slope greater than the second reference slope; wherein advancing the torque wrench to the user set pressure occurs during an initial advancing step (e.g. 26a); the torque wrench is applying torque to a work piece during the initial advance step; and determining the location of a first knee at a point where a change in pressure changes from greater than the first reference slope to less than the first reference slope; determining the location of a second knee at a point where the change in pressure changes from less than the second reference slope to greater than the first reference slope; and wherein the retracting step occurs subsequent to determining the location of the second knee.  

	Fechter et al further teaches the button is a first button (36), the method further comprising, prior to the advancing step, receiving an actuation at a second button (on device 32) of the controller; adjusting a relief valve to a maximum set pressure (Para. [0014]); receiving an actuation at the first button; storing the set pressure (Para. [0014]); outputting at least one of a light output and a haptic pulse from the controller (LCD Display); and detecting a release the first button and the second button (Para. [0014]); and that the method further comprises the releasing step, 
	Wagner and Fechter et al seek to drive a torque wrench via a hydraulic system, thus it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to further modify the method of Wagner such that the button is a first button, the method further comprising, prior to the advancing step, receiving an actuation at a second button of the controller; adjusting a relief valve to a maximum set pressure; receiving an actuation at the first button; storing the set pressure; outputting at least one of a light output and a haptic pulse from the controller; and detecting a release the first button and the second button; and that the method further comprises the releasing step, receiving an actuation at the second button and a third button; and clearing the set pressure; comparing a pressure of the torque wrench to the maximum set pressure; and retracting the torque wrench when the pressure of the torque wrench is less than the 
Specifically regarding Claims 19 & 20, Wagner, as modified, does not teach detecting whether a stick-slip condition has occurred, or detecting the presence of an abnormal power supply, and when an abnormal power supply is detected, adjusting voltage operating limits of the hydraulic power system.  It is common practice in the art of hydraulically driven power tools to detect whether an abnormal operating condition, including a stick-slip condition, has occurred, and detect the presence of an abnormal power supply, and when an abnormal power supply is detected, adjusting voltage operating limits of the hydraulic power system.  It would have been obvious to one having ordinary skill in the hydraulically driven power tool art to further modify Wagner, as modified, as an engineering expedient for the purpose of preventing damage to the power supply and driving portions of the hydraulic power system and to provide a predictable operation of the associated torque wrench. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited on form PTO-892, but not relied upon, are noted for their relevance to the disclosed invention and demonstration of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
February 26, 2021